DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 11, 12, 13, and 14 of copending Application No. 16/879,160 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because It is clear that all the elements of the application claim 1 are to be found in copending application claim 11  (as the application claim 1 fully encompasses copending application claim 11).  The difference between the application claim 1 and the copending application claim 11  lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the copending application is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 11 of the copending application, it is not patentably distinct from claim 11 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 2020/0409266) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With regards to claim 1, Kim teaches a positive type photosensitive resin composition and cured film thereof (abstract) that contains an acrylic copolymer (0021), a siloxane copolymer (0058), a 1,2-quinonediazide compound (0088), a multifunctional monomer (0111), and a solvent (0097).
With regards to claim 2, Kim teaches the multifunctional monomer to be in an amount of 1 to 30 parts based on 100 parts of the acrylic copolymer (0118).
With regards to claim 3, Kim teaches the multifunctional monomer to be a tri to octa functional compound (0113).
With regards to claim 4, Kim teaches the compound to have at least one ethylenically unsaturated double bond.
With regards to claim 5, Kim teaches the acrylic copolymer to be formed from (a-1) a structural unit derived from an ethylenically unsaturated carboxylic acid, an ethylenically unsaturated carboxylic anhydride, or a combination (0023), (a-2) a structural unit derived from an unsaturated compound containing an epoxy group; and (a-3)a structural unit derived from an ethylenically unsaturated compound different from the structural units (a-1) and (a-2) (0023).
With regards to claim 6, Kim teaches the unit (a-3) comprises (a-3-1) represented by the following formula:

    PNG
    media_image1.png
    89
    92
    media_image1.png
    Greyscale

(0036) wherein 

    PNG
    media_image2.png
    20
    222
    media_image2.png
    Greyscale

(0037). 
With regards to claim 7, Kim teaches the (a-3) unit to comprise (a-3-2) having the following formula:

    PNG
    media_image3.png
    100
    100
    media_image3.png
    Greyscale

(0040) wherein 

    PNG
    media_image4.png
    37
    284
    media_image4.png
    Greyscale

(0041).
With regards to claim 8, Kim teaches the ratio of the (a-3-1) unit to the (a-3-2) unit is 1:99 to 80:20 (0044).
With regards to claim 9, Kim teaches the siloxane copolymer to have the structural unit as follows:

    PNG
    media_image5.png
    26
    115
    media_image5.png
    Greyscale

(0067) wherein

    PNG
    media_image6.png
    114
    410
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    61
    424
    media_image7.png
    Greyscale

(0068).
With regards to claim 10, Kim teaches the amount of siloxane copolymer to be 20 to 80 parts per 100 parts of acrylic copolymer (0086).
With regards to claim 11, Kim teaches the composition to further contain an epoxy compound (0120).
With regards to claim 12, Kim teaches the composition to form a cured film (abstract).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al (JP 2008-170937) in view of Kim et al (US 2020/0409266).
With regards to claims 1-4, Araki teaches a photosensitive composition (title) that contains a siloxane polymer, a quinonediazide compound, a solvent, and a copolymer formed from acrylic compounds (0004).  Araki further teaches the composition to impart positive photosensitivity (0002).
Araki does not teach the addition of a multifunctional monomer.
The disclosure of Kim is adequately set forth in paragraph 4 above and is herein incorporated by reference.  Kim teaches the motivation for adding the multifunctional monomer described in Kim to be because it has a small molecular weight compared to the binder during development to facilitate the penetration of a developer, thereby improving sensitivity (0117).  Araki and Kim are analogous in the art of positive photosensitive compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the multifunctional monomer of Kim to the composition of Araki, thereby obtaining the present invention.
With regards to claims 5-7, Araki teaches the acrylic copolymer to be formed from the following structures: 

    PNG
    media_image8.png
    855
    685
    media_image8.png
    Greyscale

(0005) wherein

    PNG
    media_image9.png
    224
    1563
    media_image9.png
    Greyscale

(0006).
With regards to claim 8, Araki teaches the amount of the above formula (1) to be 10-20 mol%, the amount of (2) to be 30 to 50 mol%, and the amount of (3) to be 40-55 mol% (0045)
With regards to claim 9, Araki teaches the siloxane polymer to have the following structure: 

    PNG
    media_image10.png
    109
    463
    media_image10.png
    Greyscale

(0011) wherein

    PNG
    media_image11.png
    687
    1229
    media_image11.png
    Greyscale

(0012).
With regards to claim 10, Araki teaches the amount of siloxane polymer to be 100 parts per 200 parts of acrylic copolymer (0093) reading on 50 parts per 100 parts of the acrylic copolymer.
With regards to claim 11, Araki teaches the composition to further include an epoxy compound (0049).
With regards to claim 12, Araki teaches the composition to be used to form a cured film.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references also teach the composition of claim 1 but do not contain the multifunctional monomer: Kim et al (US 11,106,133), Uchida et al (JP 2010-039270), and Senoo et al (WO 2009/028360).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763